      Case 1:19-cr-00738-PGG Document 23 Filed 03/23/20 Page 1 of 1




                                                  MEMO ENDORSED
March 23, 2020                                    The Government is directed to
                                                  respond by March 30, 2020.
VIA ECF
The Honorable Paul Gardephe
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007                          March 24, 2020

Re:    United States v. Joshua Olivo et al., 19 CR 738 (PGG)

Hon. Judge Gardephe:

In light of the public health crisis faced by the prison population and for the
reasons outlined in the bail application of Mr. Olivo’s co-defendant and brother,
Pierre Greene at docket entry 21, I write to ask that Mr. Olivo be released from
the MCC pursuant to bail conditions, including home incarceration.

Mr. Greene’s submission outlines what is now well-known—the MCC is a
tinderbox set to explode. All inmates who can be released, should be. Mr. Olivo is
one such defendant. He poses neither a risk of flight nor is he a danger to the
public, particularly in our current locked-down society. Other than a 2011
misdemeanor conviction, Mr. Olivo has no other criminal record. Like his co-
defendant, he is expected to plead guilty pursuant to a plea agreement to
violating 21 U.S.C. 841(b(1)(B)—a non-violent, drug offense. Also like his brother
and as the Court likely recalls from our last conference, Mr. Olivo is supported
by a large family network.

Please release Mr. Olivo pursuant to appropriate bail conditions.

Respectfully submitted,
        /s/
Julia L. Gatto
Assistant Federal Defender
Tel.: (212) 417-8750

cc:    AUSA Ryan Finkel (via ECF)
